DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 02/15/2022 has been entered. Claims 1, 2, 5, 6, 11, 12, and 16-19 were amended. Claims 1-19 remain pending in the application. Applicant’s amendments to Claims have overcome each and every 101 and 112(b) rejections, and 112(f) interpretation previously set forth in the Non-Final Office Action mailed on 11/15/2021. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 7-8, 11-14, 16, and 18-19 are rejected 35 U.S.C. 103 as being unpatentable over Bae (PG-Pub.US 20160042219)  in view of Hara (WO 2017038695).
Regarding claim 1:
Bae teaches: an information processing apparatus (¶ [0048] “FIG. 1 is a block diagram illustrating an example of an authentication apparatus”, comprising:
a feature point detecting unit configured to detect a feature point from an image including biological information obtained via a sensor (¶ [0010] “The biometric data acquirer may include a fingerprint feature point extractor”; ¶ [0051] “…The fingerprint feature point extractor may sense the fingerprint data [similar to an image including biological information], using a fingerprint sensor…The fingerprint feature point extractor may extract a plurality of fingerprint feature points of the fingerprint data.”);
wherein a feature point detecting unit and the feature value extracting unit are each implemented via at least one processor (FIG. 5, processor 550).
Although Bae teaches: extracting a feature value that characterizes the feature point based (¶ [0051] “The biometric data acquirer 120 may include a fingerprint feature value extractor (not shown)… For example, the fingerprint feature point extractor may extract a directional component for each ridge from the fingerprint data, perform binary-coding on the ridge and a valley separate from one another, and verify a thickness of the ridge, thereby thinning the fingerprint data to lines. Also, in an example, the fingerprint feature point extractor may extract the ridge from the thinned fingerprint data, and extract the upper center point, the lower center point, the left delta, the right delta, a distance between bifurcations, a distance between ending points, and/or a number of bifurcations and ending points.”
Bae does not specifically teach: the feature value extracting unit configured to extract a feature value that characterizes the feature point based on a peripheral image including the feature point, wherein the peripheral image includes information on a periphery of the feature point. 
However, in a related field, Hara teaches: the feature value extracting unit configured to extract a feature value that characterizes the feature point based on a peripheral image including the feature point (FIG. 10(a) is a peripheral image of fingerprint image in FIG. 9 including the feature point 205 and FIG. 10(c) shows the extracted feature value (feature point direction 242). See ¶ [0054], FIGS. 4-5 and ¶ ¶ [0046] – [0049]);
wherein the peripheral image includes information on a periphery of the feature point (FIG. 10(a) includes the feature point 205 and also includes information on a periphery of the feature point 205 including the ridges forming the branch). 

    PNG
    media_image1.png
    584
    680
    media_image1.png
    Greyscale
[AltContent: textbox (FIG. 9 is similar to an image including biological information and feature points are detected on it. FIG. 10 (a) is a cropped peripheral  image around feature point 205 and contains information on a periphery of the feature point 205.
FIG. 10 (c) shows a feature value (242) as the direction of feature point 205 )]Note: the current pending application defines the peripheral image as a cut out (cropped) image of the fingerprint image that contains the feature point (see FIG. 14, ST14, ¶ [0122] “…As described above, the feature value extracting unit 11c cuts out an image having a prescribed size and being centered on each feature point and extracts a feature value based on the cut-out image.”

wherein the peripheral image includes information on a periphery of the feature point in order to calculate the direction of a feature point based on the position and distance neighboring information. 
	Regarding claim 2:
Bae in view of Hara teaches: the information processing apparatus according to claim 1 as applied above. 
Bae further teaches: a pre-processing unit configured to perform correction processing with respect to an image that includes the biological information (¶ [0051] “…The fingerprint feature point extractor may increase a contrast between light and shaded portions of the fingerprint data received from the fingerprint sensor, and remove noise from the fingerprint data.”).
wherein the pre-processing unit is implemented via at least one processor (FIG. 5, processor 550).
Regarding claim 3:
Bae in view of Hara teaches: the information processing apparatus according to claim 2 as applied above. 
Bae further teaches: wherein the pre-processing unit includes a noise removing unit configured to remove noise included in the image (¶ [0051] “…The fingerprint feature point extractor may increase a contrast between light and shaded portions of the fingerprint data received from the fingerprint sensor, and remove noise from the fingerprint data
Regarding claim 7:
Bae in view of Hara teaches: the information processing apparatus according to claim 2 as applied above. 
Bae further teaches: wherein the pre-processing unit includes an image generating unit configured to generate an image that represents an estimation of a pattern corresponding to the biological information as an image including the biological information (¶ [0051] “The fingerprint feature point extractor may increase a contrast between light and shaded portions of the fingerprint data received from the fingerprint sensor, and remove noise from the fingerprint data. For example, the fingerprint feature point extractor may extract a directional component for each ridge from the fingerprint data, perform binary-coding on the ridge and a valley separate from one another, and verify a thickness of the ridge, thereby thinning the fingerprint data to lines [this is similar to generating an estimate of a pattern or skeletonizing a raw fingerprint image]”).
Regarding claim 8:
Bae in view of Hara teaches: the information processing apparatus according to claim 2 as applied above. 
Bae further teaches: wherein the pattern corresponding to the biological information is a pattern based on a fingerprint line of a fingerprint (¶ [0051] “The fingerprint feature point extractor may increase a contrast between light and shaded portions of the fingerprint data received from the fingerprint sensor, and remove noise from the fingerprint data. For example, the fingerprint feature point extractor may extract a directional component for each ridge [similar to a fingerprint line] from the fingerprint data, perform binary-coding on the ridge and  [this is similar to generating an estimate of a pattern or skeletonizing a raw fingerprint image]”).
Regarding claim 11:
Bae in view of Hara teaches: the information processing apparatus according to claim 1 as applied above. 
Bae further teaches: a matching processing unit configured to perform matching processing using the feature value and a registered feature value having been registered in advance (¶ [0056] “The similarity extractor 140 may extract the first similarity by determining whether a plurality of fingerprint feature points in the fingerprint data acquired by the biometric data acquirer 120 matches a plurality of fingerprint feature points in the reference fingerprint data. In an example, the similarity extractor 140 may determine the first similarity based on, for example, a simple pattern matching scheme, a statistical identification scheme, and/or a structural identification scheme...”).
wherein the matching processing unit is implemented via at least one processor (FIG. 5, processor 550)
Regarding claim 12:
Bae in view of Hara teaches: the information processing apparatus according to claim 1 as applied above. 
Bae further teaches: wherein the feature value is stored in a non-transitory computer-readable storage medium (¶ [0056] explains several matching processes between acquired fingerprint data and reference (pre-stored) data including feature values by a simple pattern difference in a distance separating the fingerprint feature points corresponding to each of the items of the pre-stored fingerprint data”; ¶ [0055] “In an example, the authentication apparatus 110 may acquire fingerprint data and an ECG waveform of the user attempting to be authenticated, and store the acquired fingerprint data and ECG waveform in advance.”)
Regarding claim 13:
Bae in view of Hara teaches: the information processing apparatus according to claim 1 as applied above. 
Bae further teaches: wherein the biological information is a fingerprint (¶ [0010] “The biometric data acquirer may include a fingerprint feature point extractor”; ¶ [0051] “…The fingerprint feature point extractor may sense the fingerprint data [similar to an image including biological information], using a fingerprint sensor…The fingerprint feature point extractor may extract a plurality of fingerprint feature points of the fingerprint data.”).
Regarding claim 14:
Bae in view of Hara teaches: the information processing apparatus according to claim 13 as applied above. 
Bae further teaches: wherein the feature point is at least one of an ending, a bifurcation, an intersection, and an isolated point of a fingerprint line of a fingerprint (¶ [0051] “…Also, in an example, the fingerprint feature point extractor may extract the ridge from the thinned fingerprint data, and extract the upper center point, the lower center point, the left a distance between bifurcations, a distance between ending points, and/or a number of bifurcations and ending points”).

Regarding claim 16:
Bae in view of Hara teaches: the information processing apparatus according to claim 13 as applied above. 

    PNG
    media_image3.png
    348
    477
    media_image3.png
    Greyscale
Bae further teaches: wherein a threshold for determining a result of the matching processing is changed based on contents of an application (FIG. 3, ¶ [0071] “…Referring to FIG. 3, a graph 310 shows a first threshold, using a solid curve 320 [see FIG. 3 below showing changeable threshold], and a second threshold, using a dash dot curve 330. The first threshold refers to the threshold of the first similarity, and the second threshold may refer the threshold of the second similarity. The first similarity refers to a similarity between reference fingerprint data and fingerprint data of a user attempting to be authenticated…” ¶ [0072] “Qualities of the fingerprint data and the ECG waveform vary based on the humidity level. For example, the quality of the fingerprint data may decrease according to an increase in the humidity level, and  Based on the characteristics of the fingerprint and the ECG waveform, the authentication apparatus may set the first threshold and the second threshold.”).
Regarding claim 18:
The claim limitations are similar to those of claim 1; therefore, rejected in the same manner as applied above. 
Regarding claim 19:
The claim limitations are similar to those of claim 1; therefore, rejected in the same manner as applied above. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bae (PG-Pub.US 20160042219) in view of Hara (WO 2017038695), and Liachenko (PG-Pub. US 20120020535).
Regarding claim 4:
Bae in view of Hara teaches: the information processing apparatus according to claim 3 as applied above. 
Bae in view of Hara does not teach: wherein the noise includes noise corresponding to an object other than the biological information.
However, in a related field, Liachenko teaches: wherein the noise includes noise corresponding to an object other than the biological information (¶ [0034] “…For example, as shown in FIG. 4, preprocessing 110 may include the following functions: an image smoothing function 112 for removing noise from sources such as dust or scanner imperfections”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Bae and Hara to incorporate the that noise includes noise corresponding to an object other than the biological information in order to preprocess a fingerprint image and remove any noise related to foreign objects such as dust before further processing the image for enrollment or authentication purposes. 
	
Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bae (PG-Pub.US 20160042219)  in view of Hara (WO 2017038695), and He (PG-Pub. US 20180005005).
Regarding claim 5:
Bae in view of Hara teaches: the information processing apparatus according to claim 3 as applied above. 
Bae in view of Hara does not teaches: a display, wherein with an operation direction as a reference, the display is arranged on a near side and the sensor is arranged on a far side, and the noise includes noise attributable to a structure of the display.
However, in a related field, He teaches: a display, wherein with an operation direction as a reference, the display is arranged on a near side and the sensor is arranged on a far side, and the noise includes noise attributable to a structure of the display (FIG. 2B shows an exemplary implementation of an electronic device 200 wherein the display arranged on a near side and the sensor arranged on a far side; ¶ [0051]”… By operating the fingerprint sensing frame rate is at one half of the display frame rate in some implementations, the background light noise in fingerprint sensing can be reduced [the background light noise is attributable to the structure of the display].”).

    PNG
    media_image4.png
    302
    523
    media_image4.png
    Greyscale

Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Bae in view of Hara to incorporate the teachings of He by including: comprising a display, wherein with an operation direction as a reference, the display is arranged on a near side and the sensor unit is arranged on a far side, and the noise includes noise attributable to a structure of the display in order to achieve a typical assembly of an electronic device with under-display fingerprint sensor and reduce the background light noise caused by the display. 
Regarding claim 17:
Bae teaches: a wearable device apparatus (¶ [0094] “FIG. 7 is a diagram illustrating another example of an authentication apparatus. Referring to FIG. 7, a wearable terminal 710 includes an ECG sensor, a fingerprint sensor 731, and a humidity sensor 741.)”, comprising:
a feature point detecting unit configured to detect a feature point from an image including biological information obtained via the sensor unit (¶ [0010] “The biometric data acquirer may include a fingerprint feature point extractor”; ¶ [0051] “…The fingerprint feature sense the fingerprint data [similar to an image including biological information], using a fingerprint sensor…The fingerprint feature point extractor may extract a plurality of fingerprint feature points of the fingerprint data.”);
wherein the peripheral image includes information on a periphery of the feature point, and wherein the light-emitting unit, feature point detecting unit, and the feature value extracting unit are each implemented via at least one processor (FIG. 5, processor 550)
Although Bae teaches: extracting a feature value that characterizes the feature point based (¶ [0051] “The biometric data acquirer 120 may include a fingerprint feature value extractor (not shown)… For example, the fingerprint feature point extractor may extract a directional component for each ridge from the fingerprint data, perform binary-coding on the ridge and a valley separate from one another, and verify a thickness of the ridge, thereby thinning the fingerprint data to lines. Also, in an example, the fingerprint feature point extractor may extract the ridge from the thinned fingerprint data, and extract the upper center point, the lower center point, the left delta, the right delta, a distance between bifurcations, a distance between ending points, and/or a number of bifurcations and ending points.”
Bae does not specifically teach: the feature value extracting unit configured to extract a feature value that characterizes the feature point based on a peripheral image including the feature point, wherein the peripheral image includes information on a periphery of the feature point. 
However, in a related field, Hara teaches: the feature value extracting unit configured to extract a feature value that characterizes the feature point based on a peripheral image including the feature point (FIG. 10, FIG. 10(a) is a peripheral image of fingerprint image in FIG. 9 including the feature point 205 and FIG. 10(c) shows the extracted feature value (feature point direction 242). See ¶ [0054], FIGS. 4-5 and ¶ ¶ [0046] – [0049]);
wherein the peripheral image includes information on a periphery of the feature point (FIG. 10(a) includes the feature point 205 and also includes information on a periphery of the feature point 205 including the ridge forming the branch). 
Note: the current pending application defines the peripheral image as a cut out (cropped) image of the fingerprint image that contains the feature point (see FIG. 14, ST14, ¶ [0122] “…As described above, the feature value extracting unit 11c cuts out an image having a prescribed size and being centered on each feature point and extracts a feature value based on the cut-out image.”
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Bae to incorporate the teachings of Hara by including: wherein the peripheral image includes information on a periphery of the feature point in order to calculate the direction of a feature point based on the position and distance neighboring information. 
Bae in view of Hara  does not teaches: a display with which a fingerprint comes into contact; an under-display sensor unit configured to acquire an image including a fingerprint; and a light-emitting unit configured to emit light at least during acquisition of the image.
However, He teaches: a display with which a fingerprint comes into contact; an under-display sensor unit configured to acquire an image including a fingerprint; and a light-emitting unit configured to emit light at least during acquisition of the image (¶ [0053] In some an optical sensor module based on the disclosed optical sensor technology can be configured as a non-invasive module that can be easily integrated to a display screen without requiring changing the design of the LCD display screen for providing a desired optical sensing function such as fingerprint sensing… the optical sensing of such an optical sensor module is by detecting the light that is emitted by the one or more illumination light sources of the optical sensor module and is returned from the top surface of the display area…” See FIG. 5A).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Bae in view of Hara  to incorporate the teachings of He by including: a display having an under-display optical fingerprint sensor in order to utilize one type of sensor that is well-known in the art. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bae (PG-Pub.US 20160042219)  in view of Hara (WO 2017038695, and Chang (PG-Pub. US 20180101713).
Regarding claim 6:
Bae in view of Hara teaches: the information processing apparatus according to claim 1 as applied above. 
Bae in view of Hara does not teaches: wherein the sensor has a plurality of sub-sensor units, and the noise includes boundaries of the sub-sensor units.
However, in a related field, Chang teaches: : wherein the sensor has a plurality of sub-sensor units (¶ (FIG. 3, ¶ [0023] As shown in FIG. 3, in this embodiment, the sensing element 102 may include a plurality of sensing units 110”);
the noise includes boundaries of the sub-sensor units (¶ [0008] “In the fingerprint recognition method of a fingerprint sensor of the present invention, corresponding correlation values are respectively subtracted through the first signal values, such that the second signal values obtained from each unit group are located on the same horizontal level, preventing specific unit groups affected by the noise interference and other unit groups unaffected by the noise interference from generating signal values with excessively large differences to improve the issue of intersections of dark patterns and bright patterns being susceptible to jagged edges, and making characteristic points more distinct. Thus, misjudgment of the fingerprint sensor can be reduced to enhance the accuracy of fingerprint recognition. “¶ [0024] According to the above fingerprint sensor 100, a fingerprint recognition method for reducing noise interference is further provided by the embodiment.” FIG. 10 below shows removing the boundaries of the sub-sensor units as they appear in FIG. 1)

    PNG
    media_image5.png
    369
    720
    media_image5.png
    Greyscale

wherein the sensor unit has a plurality of sub-sensor units, and the noise includes boundaries of the sub-sensor units in order to reduce the noise of a fingerprint sensor and enhance the accuracy of fingerprint recognition.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bae (PG-Pub.US 20160042219)  in view of Hara (WO 2017038695), and Hirokawa (JP 3597148 B2).
Regarding claim 9:
Bae in view of Hara teaches: the information processing apparatus according to claim 7 as applied above. 
Bae in view of Hara does not teaches: wherein the pre-processing unit includes a certainty map generating unit configured to generate a certainty map that indicates a certainty of a result of the estimation.
However, in a related field, Hirokawa teaches: wherein the pre-processing unit includes a certainty map generating unit configured to generate a certainty map that indicates a certainty of a result of the estimation (¶ [0053] “The certainty calculating unit 113 obtains certainty of the ridge direction determined by the ridge direction determining unit 112. The certainty factor R (b) in the block b is calculated by Expression (2). FIG. 8 [see below] shows the degree of certainty in the ridge direction obtained by equation (2). The darker (black) the higher the certainty, the lighter (white) the lower the certainty.” ¶ [0056] “The ridge direction 
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Bae in view of Hara to incorporate the teachings of Hirokawa by including: the pre-processing unit includes a certainty map generating unit configured to generate a certainty map that indicates a certainty of a result of the estimation in order to determine the number of feature points and correct potential errors in the number of ridges.

    PNG
    media_image6.png
    623
    773
    media_image6.png
    Greyscale

Regarding claim 10:
Bae in view of Hara and Hirokawa teaches: the information processing apparatus according to claim 9 as applied above. 
Hirokawa further teaches: wherein an area in which certainty is equal to or higher than a threshold in the image is determined based on a certainty map having been generated by the certainty map generating unit (FIG. 8, the black areas are areas where certainty is higher than a threshold. ¶ [0053] “…FIG. 8 shows the degree of certainty in the ridge direction obtained by equation (2). The darker (black) the higher the certainty, the lighter (white) the lower the certainty.” ¶ [0056] “The ridge direction set by the ridge direction setting unit 11 is provided to the binarization unit 12, and the certainty factor of the ridge direction is provided to the minutia list creation unit 16.”);
and the feature point detecting unit is configured to detect a feature point that is present in the area (¶ [0056] “The ridge direction set by the ridge direction setting unit 11 is provided to the binarization unit 12, and the certainty factor of the ridge direction is provided to the minutia list creation unit 16.”); ¶ [0034] ”The minutia list creation unit 6 counts the number of ridges crossing between each minutia (an end point of a ridge and an end point of the ridge and a branch point where the ridge branches into two) to create a minutia list.” ¶ [0068] “The minutia list creation unit 16 counts the number of ridges from each feature point to neighboring feature points, and creates a minutia list.”).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bae (PG-Pub.US 20160042219)  in view of Hara (WO 2017038695), and Fujii (PG-Pub. US 20040114784).
Regarding claim 15:
Bae in view of Hara teaches: the information processing apparatus according to claim 13 as applied above. 
Bae in view of Hara does not teaches: wherein when a sweat gland is present around a feature point, the feature value includes a relative position of the sweat gland with respect to the feature point.
However, in a related field, Fujii teaches: wherein when a sweat gland is present around a feature point, the feature value includes a relative position of the sweat gland with respect to the feature point (¶ [0068] “position of a sweat gland [feature value] which exists on a ridge (an aperture point of a sweat gland is handled similarly to a minutia [feature point]”); ¶ [0069] “number of sweat glands exists between minutiae [feature point] on a ridge”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Bae in view of Hara to incorporate the teachings of Hirokawa by including: wherein when a sweat gland is present around a feature point, the feature value includes a relative position of the sweat gland with respect to the feature point in order to extract and produce characteristic portion data for producing fingerprint data from skeleton line images extracted from fingerprint partial images.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945. The examiner can normally be reached Monday-Thursday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WASSIM MAHROUKA/Examiner, Art Unit 2665                                                                                                                                                                                                        
/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665